Citation Nr: 0825384	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  99-18 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	[redacted], Attorney 
at Law


WITNESSES AT HEARINGS ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to March 
1948.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office in White River Junction, 
Vermont.  

In November 2002, the Board issued a decision denying the 
veteran's claim for service connection for a back disability.  
The veteran appealed the November 2002 decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
April 2004 order, the Court vacated the November 2002 Board 
decision and remanded the veteran's claim for readjudication.  
A notice of appeal was then filed with the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  
In a February 2008 order, the Federal Circuit summarily 
affirmed the April 2004 Court's decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The April 2004 Court's order states that VA has not complied 
with the requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The veteran's claim must be remanded to the RO so that the 
veteran may be provided the proper notification as required 
by the VCAA.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
the notice required under 38 U.S.C.A. § 
5103, 38 C.F.R. § 3.159, and court 
precedent.  This should include notice of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) regarding VA policies and 
procedures with regard to assignment of 
effective dates and evaluations.

2.  Request copies of the veteran's VA and 
private medical records relating to a back 
disability dated from February 2002 to 
present.  

3.  Upon completion of the above requested 
development, reconsider the veteran's 
claim.  If the benefit sought on appeal is 
not granted, the veteran and his 
representative should be provided a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


